Citation Nr: 0027576	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-08 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1942 to 
October 1945 and from October 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right toe disability is 30 percent 
disabling, the scar on his right distal tibia is 10 percent 
disabling, residuals of pneumonia are noncompensably 
disabling, and his back disability is shown to be 60 percent 
disabling.

3.  Because of his service-connected disabilities, the 
appellant is unable to secure or follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant has submitted statements in which he claimed that 
he could not work because of his service-connected 
disabilities.  These statements constitute a well-grounded 
claim for a total rating for compensation purposes based on 
individual unemployability.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993) (where appellant stated that he could no 
longer seek or maintain employment in letters and testimony 
prior to the BVA decision, he presented a well-grounded claim 
for a total disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the appellant was provided appropriate VA 
examinations, and the evidence does not indicate that there 
has been a material change in the severity of his service-
connected disabilities since he was examined in 1998.  There 
is no indication of private or VA treatment records that the 
RO failed to obtain.  Sufficient evidence is of record to 
evaluate this claim properly.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (1999).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  

The appellant's service-connected disabilities are a back 
disability, rated by the RO as 40 percent disabling under 
Diagnostic Code 5295 for lumbosacral strain; residuals of a 
cold injury to the appellant's right big toe, rated by the RO 
as 30 percent disabling under Diagnostic Code 7122; a scar on 
the appellant's right distal tibia, rated by the RO as 10 
percent disabling under Diagnostic Code 7804; and residuals 
of pneumonia, rated by the RO as noncompensably disabling 
under Diagnostic Code 6899.  Based on the assigned disability 
ratings, the combined rating for these disabilities is 60 
percent.  See 38 C.F.R. § 4.25 (1999).

As noted above, the RO has evaluated that appellant's service 
connected back disability as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 for severe 
lumbosacral strain.  A higher disability evaluation is not 
available under that diagnostic code.

At a June 1998 VA spine examination, the appellant complained 
of radicular pain from the right low back region down the 
back of his right leg to his ankle.  He also complained of 
some lateral thigh numbness in that region.  He reported also 
occasional pain that ran from the left low back down to the 
left buttocks region along with some numbness in that area.  
The examiner noted that the pain there limited the 
appellant's activities to the extent that he was unable to 
ambulate effectively.  The appellant was able to flex his 
spine forward to 30 degrees and extend it backward 5 degrees.  
He had 10 degrees of lateral bending and 10 degrees of 
rotation bilaterally.  He had 2+ patellar reflexes 
bilaterally and 1+ Achilles reflexes.  He had subjective 
numbness over the lateral side of his right thigh and over 
the lateral side of his right leg.  He had some mild weakness 
with great toe extension on the right.  His strength was 4/5 
throughout the remainder of his lower extremities.  The 
appellant also had mild tenderness over the lumbar spine 
region with some right paraspinal muscle spasm.  He had a 
positive straight leg raising test at 45 degrees on the right 
with a positive sciatic stretch sign for pain beginning in 
the low back and radiating down the right lateral leg.  With 
straight leg raising on the left, he had some hamstring 
tightness and some low back pain at approximately 40 degrees.  
The examiner reviewed x-rays films from January 1998 that 
showed mild degenerative changes in the facet joints 
bilaterally in the lumbar spine.  Diagnoses included 
"lumbosacral pain with radiculopathy down the right lateral 
leg into the right ankle region with some mild DHL weakness 
on exam, and a positive straight leg raising test, possible 
herniated disc or nerve entrapment," and "left lumbar pain 
radiating into the left buttock region with no evidence of 
distal radiculopathy."  The examiner opined that the 
appellant had evidence of radicular symptoms bilaterally in 
his lower extremities and that these symptoms may likely have 
been a result of the appellant service-connected lumbosacral 
strain.

Based on the neurologic symptoms demonstrated at that 
examination, it is more appropriate to rate the appellant's 
service-connected back disability under Diagnostic Code 5293 
for intervertebral disc syndrome.  See 38 C.F.R. § 4.21 
(1999).  Under that Diagnostic Code 5293, a 40 percent 
disability rating is assigned for severe intervertebral disc 
syndrome manifested by recurring attacks with intermittent 
relief.  A 60 percent is available under that diagnostic code 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The examiner at the June 1998 examination emphasized that the 
appellant's back pain had limited his activities, suggesting 
that the appellant has little intermittent relief from the 
symptoms of his back disability.  Therefore, the appellant's 
symptoms more nearly approximate the criteria for a 60 
percent disability rating under Diagnostic Code 5293 than the 
criteria for a 40 percent disability rating.

With consideration of a 60 percent disability rating for the 
appellant's back disability, cf. Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992) (Before a determination can be made as 
to whether a total and permanent disability rating for 
pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability."), the combined disability rating for the 
appellant's service-connected disabilities is 80 percent.  
See 38 C.F.R. § 4.25 (1999).  Therefore, he meets the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a), and the only remaining question in this 
case is whether the appellant is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In his March 1998 claim, the appellant indicated that he had 
last worked in 1982.  He reported that he had operated an 
automobile body shop that repaired cars.  He reported that he 
had completed the eighth grade and had had no other education 
or training.

The Court has stated on many occasions that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for a total rating based on unemployability, the Board 
may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the appellant can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).

Furthermore, the Court has stated that VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing the 
appellant in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

In this case, looking at the appellant's employment and 
educational background, it appears that his combined 80 
percent rating does in fact place him in a different category 
than other veterans rated at the same combined level because 
the impairment he suffers from directly impacts his ability to 
work in his former employment repairing automobiles.  Hence, 
as the Court stated in Van Hoose v. Brown, the question in 
this case is really whether the appellant is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, at 363.

When the appellant's case is considered in light of the entire 
evidentiary record, it is apparent to the Board that the 
appellant is unable to work due specifically to the combined 
effect of the symptoms produced by all of his service-
connected disabilities.  At a July 1998 VA cold injury 
protocol examination, the examiner opined that, due to the 
appellant's multiple diagnoses, he was unemployable.  These 
diagnoses included many serious nonservice-connected 
disabilities, including insulin dependent diabetes mellitus, 
interstitial lung fibrosis causing moderate obstructive and 
restrictive pulmonary disease, and rectal cancer status post 
abdominoperineal resection.  However, at the June 1998 VA 
spine examination, the examiner noted that the appellant had 
limited ambulatory ability and employability secondary to the 
pain in his back.  The examiner added that it was conceivable 
that the appellant was unemployable secondary to his back 
pain, his scar, and his frostbite, all of which are service-
connected.

The Board concludes that the appellant is clearly unemployable 
and that, although it is difficult to apportion the 
appellant's unemployability between his service-connected 
disabilities and his nonservice-connected disabilities, there 
is not a preponderance of the evidence against a finding that 
his service-connected disabilities are of such severity in 
combination as to preclude him from obtaining or retaining the 
substantial gainful employment contemplated by the applicable 
regulation.  Finding that the evidence for an against the 
appellant's claim to unemployability is at least in equipoise, 
and resolving the benefit of the doubt in the appellant's 
favor, entitlement to a total disability rating based on 
individual unemployability is in order in this case.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.16(a) (1999).


ORDER

A total disability evaluation based upon unemployability due 
to service-connected disabilities is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link.

